Citation Nr: 9913041	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  95-08 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from August 1943 to September 
1945.  The veteran was a prisoner of war in Bucharest, 
Romania, from June to August 1944.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the September 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which assigned a 
30 percent rating for psychiatric disability, and denied the 
veteran's claims for service connection for a heart disorder 
and a compensable rating for scabies.  

The case was previously before the Board in April 1997 when 
the veteran's appeals with regard to service connection for 
heart disease and a compensable evaluation for scabies were 
denied.  The issue of increased rating for psychiatric 
disability was remanded at that time for further development. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed. 

2.  Post-traumatic stress disorder is not manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, and does not result in social and industrial 
impairment which is of a level greater than definite.  


CONCLUSION OF LAW

Post-traumatic stress disorder is not more than 30 percent 
disabling in accordance with any applicable schedular 
criteria. 38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10 and Part 4, Code 9411 (1996) and Code 
9411 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well-
grounded; that is, the claim is plausible.  Additionally, 
there is no indication that there are unobtained records 
which are available and which would aid a decision in this 
case.  Accordingly, we conclude that the record is complete 
and that there is no further duty to assist the veteran in 
developing the claim, as mandated by 38 U.S.C.A. § 5107(a).  

Factual Background

Service medical records indicate that on his release from 
captivity, after being shot down over Romania and held as a 
prisoner of war (POW) for two and one half months, the 
veteran was noted to be tense, tremulous, restless, and 
suffering from fatigue, insomnia, battle dreams, and loss of 
zest for flying.  

A VA neuropsychiatric examination was conducted in July 1948.  
The veteran was described as friendly, although he was a 
reserved and shy individual.  He noted that since being a 
prisoner of war he had experienced bitemporal headaches, 
occurring once to twice a month, and lasting a week at a 
time.  In addition, he reported that shortly after separation 
from service he also had begun to experienced infrequent 
episodes of stomach cramps which lasted for a day.  The 
diagnosis was conversion reaction, mild, manifested in part 
by headaches.  Predisposition was considered mild, in the 
nature of a worrying, over serious type of personality.  
External stress was described as severe, in the nature of 
aerial combat missions and more than two months as a prisoner 
of war (POW) with heavy exposure to bombing.  The veteran's 
social capacity was considered to be unimpaired, and his 
industrial capacity was assessed as mildly impaired.  A 
rating action in July 1948 granted service connection for a 
nervous condition evaluated as noncompensably disabling.  

On VA examination conducted in December 1950 findings on 
neuropsychiatric examination were essentially unchanged.  The 
diagnosis was conversion reaction, chronic and mild, 
manifested by recurrent headaches without organic cause.  The 
disorder was considered to have begun while the veteran was 
flying missions over Romania, and aggravated while he was a 
POW.  The resulting social and industrial inadaptability was 
assessed as minimal. 

The report of a VA examination conducted in March 1973 shows 
the veteran related his history of being shot down after 
flying bombing missions over Europe.  While in the POW camp 
he was subjected to Allied bombing, day and night.  The 
veteran reported that during that time he developed a very 
tense, anxious attitude.  He was extremely restless, and 
seemed preoccupied with inner thoughts.  He denied any 
nervousness in childhood and considered that it had been 5 
years after service before he settled down and the nervous 
feelings left him.  The veteran reported a nervous stomach, 
but denied depression, although he considered himself always 
to have been a worry wart and a stickler for details.  He was 
very responsible and perfectionistic about his employment.  
He had been with the same company for 32 years and seldom 
missed work, despite painful arthritis.  The examiner 
described the veteran as sensitive and kind, unable to 
express irritation or complaints, apparently feeling a need 
to suffer in silence.  He was considered above average in 
intelligence, very organized, with excellent judgment.  His 
mood was moderately depressed with appropriate affect.  The 
diagnosis was depressive reaction, chronic, low grade, 
probably secondary to arthritis, manifest by depressed mood 
and managed by denial.  It was felt there had been no 
evidence of conversion reaction for several years.  

When the veteran testified at a personal hearing in August  
1973, he related that he had flown 27 bombing missions in 31 
days.  When he was shot down he barely escaped the burning 
bomber, and nearly drowned on landing after bailing out, only 
to wind up in a POW camp which was in the target area of 
Allied bombers.  He also noted he had contracted scabies 
which he had been fighting since that time.  At the time of 
examination he reported being tense all the time, and unable 
to resolve the problem, but felt he had learned to live with 
it.  He did not lose work days because of his nervous 
condition.

An additional VA psychiatric examination was conducted in 
January 1977.  At that time the veteran related that his 
nervousness did not show on the outside, but was experienced 
as internal shaking.  He felt the problem, which he 
attributed to his POW experiences, was becoming worse.  The 
veteran was taking Valium for his symptoms.  He acknowledged 
occasional depression, without a clear basis for the 
feelings.  The diagnosis was anxiety neurosis, mild to 
moderate severity, chronic, manifested by intermittent 
feelings of anxiety and the need for regular medication.  The 
rating for psychiatric disability was increased from zero to 
10 percent by a rating action in February 1977.  

On VA psychiatric examination in March 1982, the findings and 
diagnosis were essentially unchanged from the earlier 
examination.  When he was examined again in September 1991, 
the veteran described his POW experiences as very frightening 
and intimidating.  He was held in solitary confinement for 
two and one half days and witnessed the physical and 
psychological torture of other prisoners.  After parachuting 
from his plane he had witnessed the drowning of another crew 
member and nearly drowned himself in the river where he 
landed.  En route to the POW camp he and other Americans were 
marched like animals in the funeral procession of two persons 
killed by Allied bombs.  He feared being murdered by the 
local people. After his release he had experienced jitters, 
insomnia and crying.  After 5 years he gradually became less 
nervous and better able to sleep.  However, at the time of 
examination he continued to have nightmares related to his 
POW experience 2 to 3 times a month and frequent related 
thoughts.  He noted startle response to sudden, loud noises 
and avoided crowds.  The diagnosis was Axis I: post-traumatic 
stress disorder, delayed, chronic; Axis III: veteran endured 
dysentery, scabies, and a vitamin deficiency during his 
period of imprisonment.  Axis IV: psychological stressors, 
veteran's plane shot down, captures by Nazi soldiers, 
imprisoned in a POW camp, where he suffered multiple trauma.  
Severity rating is severe. Axis V: He was rated 65 on the 
Global Assessment of Functioning (GAF) scale, an indication 
of mild impairment of social and occupational functioning. 

The report of a VA examination conducted in September 1994 
reflects the veteran's report that his plane was subjected to 
enemy attack on his many combat missions prior to being shot 
down.  After each raid he noted that other flyers had been 
lost and wondered if he  would be next.  After bailing out of 
his plane he had witnessed its explosion with six friends who 
were crew members still inside.  He reported seeing this 
incident in flashbacks nearly every day since it happened.  
The veteran also reported the usual POW experiences of scare 
food, lice, and non-existent sanitary facilities.  At the 
time of examination he noted increased nightmares and 
intrusive thoughts related to the war.  He found it very 
difficult to speak of his experiences and had not told his 
sons that he was a POW until many years after his discharge.  
He avoided war movies and all violent images.  The veteran 
felt he had become increasingly pre-occupied with his war 
experiences since the sudden death of his 41 year old son.  
He experienced survivor guilt.  The examiner described the 
veteran as an extremely anxious and fidgeting man.  His voice 
tended to stammer and was somewhat tremulous. He seemed to be 
extremely timid, self-questioning, and self-doubting.  He was 
considered to be obviously intelligent.  The veteran's mood 
was characterized by a moderate amount of depression, but he 
was described as a good trooper who tried to wade his way 
through without complaining.  The diagnoses were Axis I: PTSD 
, chronic, moderate.  The examiner noted it was not uncommon 
for World War II veterans whose health was failing with age, 
to find that PTSD which they had long been able to manage was 
resurfacing.  The examiner found that PTSD resulted in 
considerable social and industrial impairment to the veteran.  

When the veteran testified at his personal hearing in October 
1994 he related that after release from a POW camp he was 
grounded from flying due to his nervous condition.  In the 
veteran's view the impaired concentration caused by the 
disorder prevented him from ever achieving his college 
degree.  

A VA social and industrial survey was conducted in July 1995.  
At that time the veteran related that he was troubled by the 
sound of ambulance sirens which reminded him of the air raid 
warning sirens in POW camp.  He even avoided the sound of the 
roar of a crowd which also reminded him of sirens.  Because 
of his desire to return to the United States after release 
from captivity he felt he did not receive adequate treatment 
for his nervous condition at that time.  He related that 
after the war he was unable to concentrate well enough to 
complete his college degree.  He reported feeling of guilt 
about the fact that he and one other officer were the only 
survivors from the crew of 10.  He continued to experience 
frequent flashbacks, including realistic dreams, often about 
the explosion of his plane.  During flashbacks he often 
experienced inward shaking.  He was attending a VA POW 
support group.  During his 37 years of post-war employment 
with the same company, he would anticipate a 
flashback/shaking episode and remove himself from others 
until he regained his composure.  He believed that no one 
knew of these incidents although people were aware that he 
was sometimes not fully present during conversations.  The 
veteran and his wife were very socially active in their 
community, but he would leave the recreation hall if it 
became too noisy, since his nervous condition would be 
exacerbated by the din.  They were also active in religious 
congregations.  

At the time of his August 1995 psychiatric examination the 
veteran reiterated his POW experiences and noted that after 
returning home he had frequent violent nightmares which had 
diminished in severity and frequency over the years.  He 
avoided reminders of the war to include the 50th anniversary 
commemorations.  He continued to notice difficulty with 
concentration.  He reportedly felt internally tremulous 4 to 
5 times each day.  On interview the veteran initially 
appeared tense, relaxing over time.  It was apparent that he 
found it difficult to discuss his experiences, becoming 
tearful at times.  He experienced recurrent distressing 
intrusive thoughts, increased startle reaction, and 
flashbacks.  His affect was somewhat restricted, but he did 
not appear clinically depressed.  He actively avoided crowds 
and arguments.  It was considered that there was no reason to 
test his cognitive ability.  The veteran felt that despite 
his symptoms he was able to function well and wanted no 
additional intervention.  It was expected that he would 
continue to attend his support group.  The diagnosis was 
PTSD.  

On VA examination conducted in May 1998, the veteran reported 
he continued to have frequent bad dreams about the war.  He 
continued to be bothered by impaired concentration, and 
frequently felt anxious and tremulous.  It was considered 
that given his serious PTSD the veteran had made a good 
social adjustment.  He and his wife were very socially active 
in their winter home community in Florida.  However, he 
continued to be bothered by crowds and frequently left ball 
games when the stadium became too noisy.  He also indicated 
that he did not visit with others often because he feared he 
would become anxious.  When such feelings arose he would try 
to distract himself by raising topics of conversation that 
were of interest to him and the other person.  On mental 
status examination he reported two or three episodes of 
internal shaking a month, which lasted for one hour each.  He 
often worried an incident would occur when he was with other 
people.  He continued to experiences nightmares, frequent 
intrusive, war related thoughts, and was troubled by a 
hospital helicopter pad near his home since the helicopters 
sounded like bombers to him.  The veteran complained of 
restlessness, startle response and survivor guilt.  He 
avoided talking about the war.  The diagnoses were Axis I: 
PTSD, neurosis, conversion disorder. Axis IV: psychosocial 
stressors: combat experiences, experiences as a POW, death of 
son, heart attack.  Axis V: He was rated 55 on the Global 
Assessment of Functioning (GAF) scale, an indication of 
moderate impairment of social and occupational functioning.  


Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practically be determined, the average impairment of earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
Department of Veterans Affairs (DVA) has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

These regulations include, but are not limited to 38 C.F.R. 
§ 4.1, and 4.2.  Also, 38 C.F.R. § 4.10. In accordance with 
38 C.F.R. § 4.7, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise the lower 
rating will be assigned.  

Inasmuch as the regulations pertaining to the rating of 
psychiatric disabilities were revised effective November 7, 
1996, during the pendency of the veteran's claim, he is 
entitled to evaluation of his disability under either the 
previously existing regulations or the newly amended 
regulations, whichever is determined to be more favorable in 
his individual case.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991); VAOPGCPREC 11-97.  With regard to the newly 
revised rating criteria, the Board notes the recent holding 
of the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) in Rhodan v. West, 12 Vet. App. 55 (1998), that for 
any date prior to the effective date of the amended 
regulations, the Board may not apply the revised schedular 
criteria to a claim.  

The regulations in effect at the time the veteran initiated 
his claim, prior to November 7, 1996, provide that in 
evaluating psychoneurotic disorders, a significant degree of 
rating judgment is required.  Impairment of social 
adaptability, in itself, the history and complaints provided 
by an appellant, or the categorization of the severity of 
impairment by a psychiatric examiner or treating physician is 
not determinative.  Rather, significant factors for 
consideration are those abnormalities of conduct, judgment 
and emotional reactions that produce impairment of earning 
capacity.  Time lost from work and decreased work efficiency 
are two of the most important determinants of disability.  
However, it must be shown that such industrial impairment is 
the result of the actual manifestations of the service-
connected disorder.  The objective findings and analysis of 
those findings, i.e., "actual symptomatology," are, 
therefore, afforded great emphasis in the evaluation of 
psychiatric disability.  38 C.F.R. §§ 4.126, 4.129 and 4.130.  

Under the general rating formula for psychoneurotic 
disorders, a noncompensable evaluation is assigned when there 
are neurotic symptoms which may somewhat adversely affect 
relationships with others, but which do not cause impairment 
of working ability.  A 10 percent evaluation is warranted 
where there is emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  

Where there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment, a 30 percent disability evaluation will be 
assigned.  

A 50 percent disability evaluation is for assignment where 
the ability to establish or maintain effective and wholesome 
relationships with people is considerably impaired and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  

When the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
there are psychoneurotic symptoms of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment, a 70 percent evaluation is 
appropriate.  A 100 percent evaluation requires that the 
attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community, and that there be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
demonstrable inability to obtain or maintain employment.  
38 C.F.R. Part 4, Code 9411 (in effect prior to November 7, 
1996).  

The revised regulations, effective from November 7, 1996, 
provide: 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.

General Rating Formula for Mental Disorders:  

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication, is 
evaluated as  10 percent disabling, and where a mental 
condition has been formally diagnosed, but symptoms are not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication, a 
noncompensable rating is warranted.

A 30 percent rating is assigned where the evidence shows 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, are the criteria for a 50 percent evaluation.

Where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a 100 percent rating. 

38 C.F.R. § 4.130 (Effective November 7, 1996).

As stated above, the previously existing criteria for a 30 
percent evaluation require "definite" social and industrial 
impairment.  In Hood v. Brown, 4 Vet. App. 301 (1993), the 
Court stated that the term "definite" is "qualitative" in 
nature, whereas the other terms used to rate mental disorders 
are "quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner which would 
quantify the degree of impairment.

In a subsequent precedent opinion, VA's General Counsel 
concluded that "definite" should be construed as meaning 
"distinct, unambiguous, and moderately large in degree."  
As used in rating mental disorders, it represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 
(O.G.C. Prec. 9-93).  The Board is bound by this 
interpretation.  38 U.S.C.A. § 7104(c).  Bearing these 
considerations in mind, the Board will address the merits of 
the veteran's claim.

The pertinent medical evidence reflects PTSD manifested by 
anxiety, frequent, combat related nightmares, intrusive 
thoughts, and flashbacks, accompanied by a sensation of 
internal shaking, increased startle response, survivor guilt, 
and avoidance of arguments, violent images and reminders of 
war.  Despite his symptoms the veteran did not lose any 
appreciable amount of work hours due to his service-connected 
disability.  Rather, he maintained an excellent employment 
record with the same company for more than 30 years.  
Although he avoids crowds, the veteran is considered to have 
a good social adjustment as well, being very socially active 
in his community.  He has been happily married since shortly 
after World War II.  The veteran himself has indicated that 
he feels he functions well and has declined intervention 
beyond participation in a POW support group.  Although the 
level of impairment resulting from his nervous disorder has 
been characterized variously as moderate and considerable, 
the evidence demonstrates that the veteran's reliability, 
flexibility and efficiency levels have not been so reduced as 
to result in considerable industrial impairment.  Similarly, 
his ability to establish or maintain effective and wholesome 
relationships with people is not shown to be impaired to a 
level which is greater than definite.  

On application of the newly revised schedular criteria to the 
facts in this case the record reveals no evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of short-and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking.  The veteran was assessed as intelligent 
and was both reliable and effective during his working years.  
Despite evidence of anxiety with appropriate affect, and 
depressed feelings, his disturbances of mood clearly did not 
impair his motivation, reliability or efficiency with regard 
to employment.  Additionally, although the veteran reported 
he has been concerned that his episodes of inner shaking 
would interfere with his ability for optimal functioning in 
his job, or be detected in social settings, he has managed 
the problem well without negative impact on his work or 
social relationships.  Clearly, the record does not reflect 
the criteria for a 50 percent evaluation under the revised 
rating criteria.

Similarly, on consideration of the revised criteria for a 
rating greater than 50 percent, the evidence of record does 
not support a finding of deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; inability to establish and 
maintain effective relationships.  Although the veteran 
apparently experienced difficulty in adapting to stressful 
circumstances (including work or a worklike setting), the 
record indicates the resulting functional impairment was not 
significant.  

Nor is there any evidence of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Clearly, the record does not warrant a 70 percent 
or 100 percent evaluation.  

Accordingly, the preponderance of the evidence is against an 
evaluation greater than 30 percent for PTSD.


ORDER

A rating greater than 30 percent for post-traumatic stress 
disorder is denied.   


		
	William R. Harryman
	Acting Member, Board of Veterans' Appeals


 

